ANDERSON, Judge
(dissenting):
In light of our superior court’s reasoning in United States v. Turner, 47 M.J. 348 (1997), I find no reversible jurisdictional error in the manner of forum selection in this case.
At the appellant’s original Article 39(a), UCMJ, session, the military judge explained his rights to a trial with members, to include a trial with members of one-third enlisted composition, or to a trial by judge alone. After this advice, the appellant confirmed that he understood his rights and that he had discussed the choices with his defense counsel. His counsel then asked to defer the selection of court composition to a later time. At another pretrial session a month later, the defense counsel informed the military judge that the defense had notified the Government in writing of its desire to have a trial with enlisted members. Several weeks later, at another pretrial session, the defense counsel, acting on behalf of and in the presence of the appellant, formally announced the election of trial by officer and enlisted members. The appellant did not object at the time or in any manner at any time throughout the lengthy trial. In addition, the appellant did not object at the time of the convening authority’s action, and even after a DuBay hearing on the subject, he has never contradicted his counsel’s representation to this date. No allegation has been made that he was coerced or was incompetent to make a knowing and intelligent decision.
Although I find a technical violation of Article 25, UCMJ, I find it to be a nonjuris-dictional procedural error, and I find substantial compliance with that Article. Furthermore, I conclude that the error did not *767materially prejudice the substantial rights of the appellant. Art. 59(a). Common sense dictates no other result.
Accordingly, I respectfully dissent.